104 F.3d 359
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Amir James ATTAR, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Amir James ATTAR, Defendant-Appellant.
Nos. 95-8519, 96-6097.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 19, 1996.Decided Dec. 30, 1996.

Appeals from the United States District Court for the Eastern District of North Carolina, at Raleigh.  James C. Fox, Chief District Judge;  W. Earl Britt, District Judge.  (CR-92-88, CA-95-548-5)
Amir James Attar, Appellant Pro Se.
Charles Edwin Hamilton, III, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, NC, for Appellee.
E.D.N.C.
AFFIRMED.
Before ERVIN and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
In Appeal No. 95-8519, Appellant appeals from the district court's orders denying his motion for release on bail and denying his motion for reconsideration.  Appeal No. 96-6097 is Appellant's appeal from the district court's order denying his motion filed under 28 U.S.C. § 2255 (1994), amended by Antiterrorism and Effective Death Penalty Act of 1996, Pub.L. No. 104-132, 110 Stat. 1214.   We have reviewed the records in these appeals and the district court's opinions and find no abuse of discretion and no reversible error.  Accordingly, we deny Appellant's motion for release pending appeal and affirm on the reasoning of the district court.  United States v. Attar, Nos.  CR-92-88;  CA-95-548-5 (E.D.N.C. Oct. 13, 1995;  Oct. 27, 1995;   & Nov. 9, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED